DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 3 in the reply filed on 4/20/21 is acknowledged.
3.	Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/21.
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  Claim 7 recites “source`” (Line 5), which should be changed to –source--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claim(s) 1-2, 7-8, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakaoka et al (US 2016/0082937).
As per claim 1, Nakaoka et al discloses a brake system (Abstract) for a motor vehicle, comprising: 
hydraulically actuatable wheel brakes (50RL, 50RR, 50FL, 50FR) which are assigned to wheels (WFL, WFR) of a first vehicle axle (7R, 7L, Fig. 1) and wheels (WRL, WRR) of a second vehicle axle (Rear axle, Fig. 1), 
an electrically actuatable inlet valve (83RL, 83RR, 83FL, 83FR) and electrically actuatable outlet valve (85RL, 85RR, 85FL, 85FR) for each wheel brake for setting wheel-specific brake pressures, a first electrically controllable pressure provision device (71, 73) which is connected to a brake supply line (22) to which the wheel brakes are connected, a second electrically controllable pressure provision device (87, 86Fr, 86Rr) which is connected to the brake supply line, a first electrical device (110, 120) with electrical and/or electronic elements (120; [0068]), which activates the first pressure provision device, and a second electrical device (210, 220) with electrical and/or electronic elements (220; [0072]), which activates the second pressure provision device, and a first electrical partition (100) and a second electrical partition (200; [0075]) which are electrically independent of each other, wherein the first pressure provision device and the first electrical device are assigned to the first electrical partition ([0050], [0067]) and the second pressure provision device, the second electrical device and the inlet and outlet valves are assigned to the second electrical partition ([0046], [0092]), and wherein the inlet and outlet valves are activated by the second electrical device ([0011], [0072]). 

As per claim 7, Nakaoka et al discloses the brake system as claimed in claim 1, wherein the first electrical device is supplied by a first electrical energy source (VCC, 120) and the second electrical device is supplied by a second electrical energy source (VCC, 220), which is independent of the first electrical energy source. 
As per claim 8, Nakaoka et al discloses the brake system as claimed in claim 1, wherein a first wheel speed sensor (126; [0073]) is provided for each of the wheel brakes, wherein the first wheel speed sensors are assigned to the second electrical partition and are connected to the second electrical device and are evaluated by the latter ([0073]). 
As per claim 12, Nakaoka et al discloses a method for operating a brake system (Abstract) as claimed in claim 1, wherein in a fault-free state of the brake system, the first electrical device performs an actuation of the wheel brakes by the first pressure provision device (S21; [0090]), wherein the second electrical device sets wheel-specific wheel brake pressures by the inlet and outlet valves (S43; [0092]). 
As per claim 13, Nakaoka et al discloses a method for operating a brake system as claimed in claim 1, wherein in the event of a failure in the first electrical partition, the second electrical device performs a braking operation with wheel-specific wheel brake pressures by the second pressure provision device and the inlet and outlet valves (Abstract). 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3-5, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Jungbecker et al (DE 102013217954).
As per claim 3, Nakaoka et al discloses the brake system as claimed in claim 1, but does not disclose further comprising at least one electrically actuatable axle separation valve which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device. 
Jungbecker et al discloses a brake system further comprising at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device (240; [0032]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by providing a separation valve as taught by Jungbecker et al 
	As per claim 4, Nakaoka et al and Jungbecker et al disclose the brake system as claimed in claim 3.  Jungbecker et al further discloses wherein the axle separation valve is activated exclusively by the first electrical device (240; [0032]). 
As per claim 5, Nakaoka et al and Jungbecker et al disclose the brake system as claimed in claim 3.  Nakaoka et al further discloses wherein the axle separation valve is arranged such that, when the axle separation valve is closed, the brake supply line is hydraulically separated into a first line portion (31Rr) and a second line portion (31Fr).   Jungbecker et al discloses wherein the first line portion is connected to the second pressure provision device and to the inlet valves of the wheel brakes of the rear axle of the motor vehicle (HA; [0030]), and the second line portion is connected to the first pressure provision device and to the inlet valves of the wheel brakes of the front axle of the motor vehicle (VA; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Nakaoka et al by providing front and rear axles for the front and rear wheels, respectively, as taught by Jungbecker et al in order to strengthen the vehicle.

Jungbecker et al discloses a brake system further comprising at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device (240; [0032]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by providing a separation valve as taught by Jungbecker et al in order to route brake pressure more efficiently (Jungbecker et al: [0030]).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation valve of Nakaoka et al and Jungbecker et al by controlling it with the first electrical device of Nakaoka et al in order to provide efficient control, as it would have only required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143). 
As per claim 17, Nakaoka et al and Jungbecker et al disclose the brake system as claimed in claim 4.  Nakaoka et al further discloses wherein the axle separation valve .
10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Linhoff et al (US 2016/0325719).
As per claim 9, Nakaoka et al discloses the brake system as claimed in claim 1, wherein a first driving dynamics sensor system (127; [0073]) is provided, but does not disclose wherein the sensor is assigned to the first electrical partition and which is in connected to the first electrical device and is evaluated by the latter. 
Linhoff et al discloses a brake system wherein a first driving dynamics sensor system ([0029]) is provided which is assigned to the first electrical partition and which is in connected to the first electrical device and is evaluated by the latter.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yaw rate sensor of Nakaoka et al by providing redundant yaw rate sensors operating under respective control units and partitions as .
11.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Biller et al (US 2014/0152085).
As per claim 10, Nakaoka et al discloses the brake system as claimed in claim 1, wherein a normally-open overflow valve (81Rr, 81Fr; [0060]) is provided for the adjustment or control of the pressure provided by the second pressure provision device, which overflow valve is assigned to the second electrical partition and is activated by the second electrical device ([0098]).  Nakaoka et al does not disclose wherein the overflow valve is analog.
Biller et al discloses a brake system comprising a normally-open overflow valve which is controllable in analog fashion (47a, 47b; [0033]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overflow valves of Nakaoka et al by using analog overflow valves as taught by Biller et al in order to provide faster valve control.
	As per claim 11, Nakaoka et al and Biller et al disclose the brake system as claimed in claim 10,  Nakaoka et al discloses wherein the second pressure provision device is formed by a pump (86Rr, 86Fr) with a suction port (Input side of each pump, Fig. 2) and a pressure port (Output side of each pump, Fig. 2), wherein the pressure port is hydraulically connected via the overflow valve to the suction port (Fig. 2).  Biller et al discloses a piston pump (42; [0048]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
12.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937) in view of Jungbecker et al (DE 102013217954) and further in view of Nilsson (US 2008/0296106).
As per claim 14, Nakaoka et al disclose the method as claimed in claim 12, but does not disclose a separation valve or second electrical device redundancy.
Jungbecker et al discloses a brake system wherein the brake system further comprises at least one electrically actuatable axle separation valve (270) which is arranged hydraulically in the brake supply line between the wheel brakes for the wheels of the first vehicle axle and the wheel, brakes for the wheels of the second vehicle axle, wherein the axle separation valve is assigned to the first electrical partition and is activated by the first electrical device (240; [0032]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by providing a separation valve as taught by Jungbecker et al in order to route brake pressure more efficiently (Jungbecker et al: [0030]).  Nakaoka et al and Jungbecker et al do not disclose second electrical device redundancy.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separation valve of Nakaoka et al and Jungbecker et al by controlling it with the first electrical device of Nakaoka et al in order to provide efficient control, as it would have only required choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
.
13.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakaoka et al (US 2016/0082937), Jungbecker et al (DE 102013217954), Nilsson (US 2008/0296106) and further in view of Breitenbacher et al (US 5,676,435).
As per claim 15, Nakaoka et al, Jungbecker et al and Nilsson disclose the method as claimed in claim 14, but do not disclose wherein the axle brake pressure at the rear axle is kept constant, whilst the axle brake pressure at the front axle is modulated. 
Nilsson discloses a brake system wherein the axle brake pressure at the rear axle is kept constant, whilst the axle brake pressure at the front axle is modulated (Abstract; Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Nakaoka et al by adjusting the front wheel brake force while holding the rear wheel brake force steady as taught by Nilsson in order to improve the deceleration characteristics of the vehicle (Breitenbacher et al: Col. 1, lines 17-19).
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
15.	Claims 1-3, 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/648,876 in view of Nilsson (US 2008/0296106). 
Regarding claim 1, Zimmermann discloses the features of the claimed invention except for electrical partitions and wherein the electrical device includes electrical and/or electronic elements.
Nilsson (US 2008/0296106) discloses a brake system comprising a first electrical partition (14) and a second electrical partition (14’) which are electrically independent of each other ([0050]) and wherein the electrical device includes electrical and/or electronic elements ([0055]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Zimmermann providing the electrical devices with microcontrollers in an electrically-isolated manner in order to protect against failure (Nilsson: [0055]).
Regarding claim 7, Nilsson further discloses wherein the first electrical device is supplied by a first electrical energy source (12) and the second electrical device is supplied by a second electrical energy source (12’), which is independent of the first electrical energy source ([0043]).  Therefore it would have been obvious to one of 
Zimmermann discloses the limitations of claims 2, 3, 8, 9 except for minor differences in wording.
This is a provisional nonstatutory double patenting rejection.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brake systems
	Peichl et al (US 2019/0241167).
Besier et al (US 2017/0129468).
Lesinski, Jr (US 2016/0009267).
Miyazaki et al (US 2015/0274143).
Drumm (DE 102011084206).
Drumm et al (US 2008/0258546).
Ogiwara et al (JP 2005-132306).
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657